BEEBE, Judge Pro Tem.,
concurring in part and dissenting in part:
1 concur in the result of the Court’s decision which upholds the commission’s determination that claimant had satisfied the eligibility conditions contained in I.C. § 72-1366(e).
I dissent from the affirmance of the commission’s order which denied benefits to claimant on the ground that her refusal to accept the offered employment for July, 1977, constituted a refusal of an offer of suitable employment without good cause. Such result involves an erroneous conclusion of law in that the provisions of I.C. § 72-1366(f)1 are misapplied by the Industrial Commission to reach such denial, and by this Court in its affirmance.
As appears in the majority opinion, the claimant while employed in the performance of a second consecutive one-year contract which was to end the last day of June, 1977, was offered by her employer about the end of April a contract to work for the entire ensuing month of July for a stated sum. Thus, an employed person offered by the employer a contract for a month’s work to commence some two months in the future has been found to be, when she became a benefit claimant on July 5,1977, ineligible under the provisions of I.C. § 72-1366(f) for refusing to accept an offer of suitable employment without good cause.
The provisions of I.C. § 72-1366(e), the pertinent provisions for consideration being set forth in footnote 1 of the majority opinion, are directed to past conduct of a benefit claimant in connection with his former employment; that is, to his conduct in connection with his previous employment at which time he was not a benefit claimant. The provisions of I.C. § 72-1366(f) are unambiguously directed to conduct of a benefit claimant contemporaneous with his being such a benefit claimant. This contemporaneous aspect of I.C. § 72-1366(f) is commonly referred to as requiring “Availability for Work” of a benefit claimant. See 76 Am.Jur.2d Unemployment Compensation § 68 (1975); Claim of Foscarinis, 284 A.D. 476, 132 N.Y.S.2d 323 (N.Y.App.Div.1954). The purpose of the provisions is to require a *465benefit claimant to apply for available suitable work as directed by a representative of the Director of the Department of Employment or to accept suitable work when offered him. Succinctly, the statute does not encompass the conduct of an employed person who rejects an offer of employment to take effect at some future time.
Further supporting the contemporaneous aspect of I.C. § 72-1366(f) is the authority granted the Director to waive the availability for work provisions where the benefit claimant is attending certain authorized training.
Mischief of such misapplication of the statute includes the entrenchment upon a myriad of courses of action which an employed person rejecting such future employment would otherwise have as a matter of right. Pertinent to the facts of this case (because claimant needed to find permanent employment) would be to preclude the right of claimant to accept any such permanent employment which would become available to her to commence upon termination of her contracted employment which ended in June, 1977. In connection with these observations, it should be well noted that the offer of employment was for the entire month of July at a stated sum, and such term-nature of the employment is to be sharply distinguished from the more common employment which is terminable at will. The latter type of employment even though accepted, perforce its termination-at-will aspects, would be less or even not entrenching on freedom of choice of available opportunities that might appear on the horizon.
The issue of the refusal to accept the employer’s April offer of temporary employment for the month of July, 1977, should have been measured and determined under the applicable statute, I.C. § 72-1366(e).
The failure of this Court to make the distinction in the mutually exclusive scopes of I.C. § 72-1366(e) and I.C. § 72-1366(f), i. e., the former relating to conduct under a former employer-employee relationship, the latter to conduct while a benefit claimant, will result in continued and progressive confusion.

. “72-1366. PERSONAL ELIGIBILITY CONDITIONS. — The personal eligibility conditions of a benefit claimant are that—
“(f) His unemployment is not due to his failure without good cause to apply for available suitable work as directed by a representative of the Director or to accept suitable work when offered to him, provided, however, the Director shall waive these provisions for each week he is attending training under provision (a) of section 72-1312, Idaho Code.”